 Case 1:18-cv-00124-GJQ-RSK ECF No. 81 filed 10/29/18 PageID.813 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



DANIEL WILLIAM RUDD,

              Plaintiff,                            Case No. 1:18-cv-124

v.                                                  Hon. Gordon J. Quist

CITY OF NORTON SHORES, et al,

            Defendants.
____________________________________/


                       ORDER GRANTING PROTECTIVE ORDER

              Oral argument was held October 25, 2018, on the Norton Shores Defendants’ Motion

for Protective Order (ECF No. 66). For the reasons more fully stated on the record, the motion is

GRANTED and discovery is stayed until such time as the District Judge rules upon the pending

motions to dismiss.

              IT IS SO ORDERED.


Dated: October 29, 2018                     /s/ Ray Kent
                                            RAY KENT
                                            United States Magistrate Judge
